          Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.144 Page 1 of 19
 !

                                                                                 FILED
      1                                                                       -·OCT 1 4 2020
      2

      3
      4
      5
      6

      7

      8                           UNITED STATES DISTRICT COURT
      9                         SOUTHERN DISTRICT OF CALIFORNIA
     10
     11    JULISSA COTA, individually and on             ) Case No.: 3:20-cv-01137-BEN-BGS
           behalf of herself and all others similarly    )
     12
           situated,                                     )    ORDER DENYING PLAINTIFF'S
     13                                                  )    MOTION TO STRIKE
                            Plaintiff,
     14                                                  )    DEFENDANT'S AFFIRMATIVE
           V.                                            )    DEFENSES
-----1--'1§,-1-1----------------+-'----------------+-----t
           A VEDA CORPORATION, a Minnesota 1
     16    corporation; and DOES 1 to 10, inclusive, ) [ECF No. ll]
                                                     )
     17                     Defendant.               )                                                                 '




     18   I.    INTRODUCTION
     19         Plaintiff Julissa Cota ("Plaintiff''), individually and on behalf of all others similarly
     20   situated, brings this action for violations of (1) the Americans with Disabilities Act of
     21   1990, 42 U.S.C. § 12181 (the "ADA"), and (2) Umuh Civil Rights Act, Civ. Code,§ 51,
     22   et seq. (the "UCRA"), against Defendant Aveda Corporation, a Minnesota corporation
     23   ("Defendant"). ECF No. 1.                                                                            '
     24         Before the Court is Plaintiff's Motion to Strike Affirmative Defenses Nos. 1, 4-8,
     25   and 10-17 pied in Defendant's Answer (the "Motion"). ECF No. 11. On September 29,
     26   2020, Defendant filed an opposition. ECF No. 13. Plaintiff did not file a reply brief. The
     27   motions were submitted on the papers without oral argument pursuant to Civil Local Rule
                                                                                                                   '




     28   7.l(d)(l) and Rule 78(b) of the Federal Rules of Civil Procedure. ECF No. 15.

                                                        -1-
                                                                                     3 :20-cv-0 1137-BEN-BGS
         Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.145 Page 2 of 19


     1
                After considering the papers submitted, supporting documentation, and applicable
  2
          law, the Court DENIES Plaintiff's Motion to Strike Affirmative Defenses Nos. 4, 6, 10,
  3
          12, 14, 15, and 17. As discussed below, with respect to Affirmative Defense Nos. 1, 5,
 4
          7-8, 11, 13, and 16, the Motion is moot as Defendant has agreed to withdraw these
  5 defenses.
 6       II.    BACKGROUND
 7             A.     Factual Background
 8
               Plaintiff is a visually impaired and legally blind person who requires screen reading
 9
         software to read website content using her computer. ECF No. 1 at 1:26-27. Defendant
10       is a Minnesota corporation, which operates (1) "stores, which constitute places of public
11       accommodation, in California, and the United States as a whole, selling make-up, hair
12       and beauty products, and other items," and (2) "a website, https://www.aveda.com, which
13       provides consumers with product information, a means to order items for pick-up in store,
14       store location information, and other services." ECF No. 11 at 1:21-24 (citing ECF No.
l~•~1~,r,r~5)-.-"l)efendanI's weosne is incompatlole with screen-readmg so ware an ,
16 therefore, cannot be used by Plaintiff." Id. at 1:25-26 (citing ECF No. 1, ,r 24). As a
17       result, Plaintiff alleges she has visited Defendant's website numerous times, and during
18       each visit, she has encountered various barriers, which prevented her from using the
19 website. Id. at 1:27-28 (citing ECF No. 1, ,r,r 26, 28).
20       B.     Procedural History
21       On June 23, 2020, Plaintiff filed this lawsuit, individually and on behalf of all others
22       similarly situated, alleging claims for relief for violations of the (1) ADA and (2) UCRA
23 · against Defendant. ECF No. 1.
24             On July 20, 2020, Defendant was served. ECF No. 4. On August 10, 2020,
25       Defendant timely filed its answer to Plaintiff's complaint, asserting eighteen (18)
26       affirmative defenses. ECF No. 5; see also FED. R. CIV. PROC. 12(a).
27             On August 31, 2020, Plaintiff filed a Motion to Strike Defendant's Answer, seeking
28       to strike Affirmative Defense Nos. 1, 4-8, and 10.-17. ECF No. 11. On September 29,
                                                    -2-
                                                                                 3:20-cv-01137-BEN-BGS
             Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.146 Page 3 of 19


         1
        2020, Defendant filed an Opposition to the Motion, advising that it withdrew its 1't, 5th,
      2 th th           th and 16th affirmative defenses leaving only the 4th 6th 10th 12th 14th
        7 ,8, 11 th'13'                                 '                    ,,       '''
      3             th
        15th, and 17 affirmative defenses at issue. ECF No. 13 at 5.
    · 4 III. LEGAL STANDARD
      5        Federal Rule of Civil Procedure 12(f) allows a court to "strike from a pleading an
      6 insufficient defense or any redundant, immaterial, impertinent, or scandalous matter."
      7 "The grounds for a motion to strike must appear on the face of the pleading under attack,
     8 or from matters which the Court may take judicial notice." Herd v. Cty. ofSan Bernardino,
     9 311 F. Supp. 3d 1157, 1162 (C.D. Cal. 2018). A motion to strike portions of an answer is
    10 appropriate when a defense is (1) insufficient as a matter of law or (2) insufficiently pled.
    11       Harris v. Chipotle Mexican Grill, Inc., 303 F.R.D. 625, 627 (E.D. Cal. 2014); see also
    12 Herd, 311 F. Supp. 3d at 1162 ( citing Kaiser Aluminum & Chem. Sales, Inc. v. Avondale
    13       Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982)). "An affirmative defense fails as a
    14 matter of law ifit 'lacks merit under any set of facts the defendant might allege."' Harris,
----1~-      -S-()3-F;R-;-5~628-.-wtth respect "toaeterminmg the sufficiency of pleading , an
    16       affirmative defense is [sufficiently pied when] ... it gives plaintiff fair notice of the
    17       defense." Id.; see also Kohler v. Flava Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir.
    18       2015) (providing that "the 'fair notice' required by the pleading standards only requires
    19       describing the defense in 'general terms"').
    20             The purpose of a Rule 12(f) motion "is to avoid the expenditure of time and money
    21       that must arise from litigating spurious issues by dispensing with those issues prior to trial."
    22       Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,973 (9th Cir. 2010) (internal quotation
    23       marks omitted). "Motions to strike are generally disfavored and should not be granted
    24 unless the matter to be stricken ~learly could have no possible bearing on the subject of the
    25       litigation." Diamond S.J. Enter., Inc. v. City ofSan Jose, 395 F. Supp. 3d 1202, 1216 (N.D.
    26       Cal. 2019) (internal quotations omitted). When considering a motion to strike, "courts
    27       must view the pleadings under attack in the light more favorable to the pleader." Lazar v.
    28       Trans Union LLC, 195 F.R.D. 665, 669 (C.D. Cal. 2000). The decision to grant a motion
                                                            -3-
                                                                                        3:20-cv-01137-BEN-BGS_.
          Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.147 Page 4 of 19


        1 to strike ultimately lies within the discretion of the trial court. Rees v. PNC Bank, N.A.,
     2     308 F.R.D. 266, 271-72 (N.D. Cal. 2015) (citing Whittlestone, 618 F.3d at 973). Some
     3     courts require a plaintiff to make a showing of prejudice before granting a motion to strike.
     4     Greenwich Ins. Co. v. Rodgers, 729 F. Supp. 2d 1158, 1162 (C.D. Cal. 2010).
     5     IV.   DISCUSSION
     6           Plaintiff's primary arguments are that Defendant's affirmative defenses are (1)
     7 "poorly pled," lacking "some connection, even in general terms, between the defense and
     8 this case," and (2) "not valid affirmative defenses." ECF No. 11 at 1: 11-18. Defendant
     9 responds by arguing that its affirmative defenses (1) "are based on plausible
    10     interpretations of Plaintiff's allegations" from Plaintiff's own "artfully vague, boilerplate
    11     complaint" and (2) provide Plaintiff fair notice. ECF No. 13 at 1:7-20. Defendant also
    12     voluntarily withdrew its l't, 5th, 7th, gt\ 11th, 13th, and 16th affirmative defenses, ECF No.
    13     13 at 5:7-21, and argues that "[h]ad Plaintiff picked up the phone rather than running to
    14 the Court, the parties could have addressed the issues informally," id. at 1:12-14. Thus,
---15-      e-fenclant-e0ntencl-s-that-"-P-l-afr1tif-f'-s-Motion----only-sta-nds-to-manu-facture-unnecessa~-~-+--_,,
    16     attorneys' fees," id. at 1:16-17, noting that "the ADA has been manipulated to generate
   17     attomeys'.fees," id. at 5: 1. The Court notes that while the Southern District has no formal
   18     meet and confer requirement prior to filing a motion to strike, meet and confer efforts are
   19     always encouraged. Here, such efforts could have saved Plaintiff time and effort with
   20     respect to Defendant's agreement to withdraw several of its affirmative defenses. That
   21     being said, as outlined the below, with respect to Plaintiff's Motion, this Court grants it
   22     in part and denies it in part for the below reasons.
   23            A.    Defenses Plaintiff Alleges Fail as a Matter of Pleading
   24            "The key to determining the sufficiency of pleading an affirmative defense 1s
   25     whether it gives plaintiff fair notice of the defense." Harris, 303 F.R.D. at 628. Unlike
   26     the code pleading standard used in California superior courts, in which pleading of facts in
   27     support of affirmative defenses is required, federal courts utilize the notice pleading
   28     standard. See, e.g., Fanucchi & Limi Farms v. United Agri Prod., 414 F.3d 1075, 1082

                                                        -4-
                                                                                     _ 3:20-cv-0IJ3_1-BEN,BDS.
         Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.148 Page 5 of 19


     1 (9th Cir. 2005) (reiterating that "federal courts employ notice pleading under Federal Rule
     2    of Civil Procedure 8(a)" while "California courts employ code pleading, which requires
     3    more factual detail than notice pleading"). In federal courts, Rule 8 of the Federal Rules
 4        of Civil Procedure ("Rule 8") governs the level of pleading, and Rule 8(a) requires in a
 5        complaint to contain "a short and plain statement of the claim showing that the pleader is
 6        entitled to relief." FED. R. CIV. P. 8(a). Rule 8(b) governs the pleading of defenses
 7       generally and requires only that the party "state in short and plain terms its defense to each
 8       claim asserted against it." FED. R. Crv. P. _8(b). Meanwhile, Rule 8(c) governs the pleading
 9       of affirmative defenses and provides that "[i]n response to a pleading, a party must
10       affirmatively state any avoidance or affirmative defense." FED. R. CIV. P. 8(c). The
11       Supreme Court has opined on the interpretation of Rule 8 in several opinions relevant to
12       the level of pleading required. 1 However, the Ninth Circuit has held that the Supreme
13
14
]5        1      In 2007 the Supreme CaurtinBelLAtLCol"p.-~l'wombl;J.,,S5~lJ~S,S44,~74l-E20~'B-1-c-,+---'-___.
          held that a plaintiff need not plead specifics but must plead "only enough facts to state a
16
          claim to relief that is plausible on its face." A pleading that offers "labels and conclusions,"
17        "a formulaic recitation of the elements of a cause of action," "or "naked assertion[ s]" with
         no "factual enhancement" will not pass muster. Ashcroft v. Iqbal, 556 U.S. 662, 677-78
18
          (2009) (citing Twombly, 550 U.S. at 555). In 2009, the Supreme Court, in Ashcroft v.
19       Iqbal, 556 U.S. 662 (2009), clarified Twombly, holding that "[t]hough Twombly
         determined the sufficiency of a complaint sounding in antitrust, the decision was based on
20
         our interpretation and application of Rule 8," which "governs the pleading in all civil
21       actions." Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (holding that the "decision
         in Twombly expounded the pleading standard for 'all civil actions"'). Both Twombly and
22
         Iqbal, however, examined a complaint under the requirements of Rule 8(a)(2). Those
23       decisions did not delve into Rule 8(b) or 8(c) and did not go into the level of pleading
         required for affirmative defenses. However, "the Ninth Circuit has continued to recognize
24
         the 'fair notice' standard of affirmative defense pleading even after Twombly and Iqbal,"
25       thereby suggesting that standard continues to apply to affirmative defenses but not claims
         for relief in a complaint. See, e.g., Kohler v. Islands Restaurants, LP, 280 F.R.D. 560, 566
26
         (S.D. Cal. 2012); see also Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1023 (9th Cir.
27       2010) ("The key to determining the sufficiency of pleading an affirmative defense is
         whether it gives plaintiff fair notice of the defense") overruled on other grounds by Castro
28
         v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en bane); Schutte & Koerting,
                                                        -5-
                                                                       . __ _______ 3:20-cv-0l 137-BEN-BG_S__
                                                    .
              Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.149 Page 6 of 19



          1 Court's Twombly/Iqbal standard does not apply to affirmative defenses. See, e.g., Kohler
          2    v. Flava Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015) (in a case involving an
          3    appeal from the Southern District, the Ninth Court held that it would not disturb the district
          4    court's finding that the defendant had adequately pied "equivalent facilitation as an
          5    affirmative defense") (citing 5 Charles Alan Wright & Arthur R. Miller, Federal Practice
          6   and Procedure§ 1274 (3d ed.1998)).
          7           The Southern District follows the Ninth Circuit's decision in Kohler, which requires
          8 Defeµdant to plead its affirmative defenses under the fair notice standard. "[T]he 'fair
          9   notice' required by the pleading standards only requires describing the defense in "general
        10    terms." 5 Charles Alan Wright& Arthur R. Miller, Federal Practice and Procedure§ 1274
        11    (3d ed.1998).        Each affirmative defense "need not be supported by detailed factual
        12    allegations" but "must at least give notice of the grounds upon which it rests." Weintraub
        13    v. Law Office of Patenaude & Felix, A.P.C., 299 F.R.D. 661, 665-66 (S.D. Cal. 2014)
        14    (internal quotations omitted). However, "fair notice" in no way requires that a defendant
_ __, S ''rle-ad---all----t-he-e-leme-nt-s-0f---a-13Fima-f-ae-ie-ease;"----We-ng-v;-tlnit-ed---8tates,---3-'7-3-F--5-d-952,969
        16    (9th Cir. 2004).       "With respect to some defenses, 'merely pleading the name of the
        17    affirmative defense ... may be sufficient."' Mag Instrument, Inc. v. JS Prod., Inc., 595 F.
        18
        19
        20
          Inc. v. Swett & Crawford, 298 F. App'x 613, 615 (9th Cir. 2008) (providing that
       21 "Fed.R.Civ.P. 8(c) does require that the pleading give plaintiff 'fair notice of the
          defense"')). Further, within the Southern District of California, the majority of courts have
       22
          declined to extend the Twombly/Iqbal standard to affirmative defenses. See, e.g., Venson
       23 v. Jackson, No. 18-cv-02278-BAS-BLM, 2020 WL 4015708, at *1 (S.D. Cal. July 16,
          2020) (stating that "[t]he key to determining the sufficiency of pleading an affirmative
       24
          defense is whether it gives the plaintiff fair notice of the defense") (Bashant, J.); Weintraub
       25 v. Law Office of Patenaude & Felix, A.P.C., 299 F.R.D. 661, 664-65 (S.D. Cal. 2014)
          (declining "to extend the Twombly/Iqbal pleading standards to affirmative defenses)
       26
          (Whelan, J.); J & J Sports Prods., Inc. v. Scace, No. 10CV2496-WQH-CAB, 2011 WL
       27 2132723, at* 1 (S.D. Cal. May 27, 2011) (Hayes, J.) ("This Court agrees with the reasoning
          of those courts which have held that district courts in this Circuit remain bound by the
       28
          holding of Wyshak v. City National Bank, 607 F.2d 824, 827 (9th Cir.1979)").
                                                                   -6-
                Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.150 Page 7 of 19


            1    Supp. 2d 1102, 1108 (C.D. Cal. 2008) (citing Woodfield v. Bowman, 193 F.3d 354, 361
         2       (5th Cir.1999)). "Rule 8(b)(l) only requires the responding party to 'state in short and
         3       plain terms its defenses to each claim asserted against it."' Weintraub, 299 F.R.D. at 665.
         4             Interestingly enough, Plaintiff does not dispute that the fair notice standard applies
         5 to affirmative defenses. See ECF No. 11 at 2:25 (noting that "[c]ourts evaluate motions to
         6      strike affirmative defenses under the 'fair notice' standard").                However, Plaintiffs
         7      arguments seem to contradict this proposition because the fair notice standard does not
         8      require factual support for affirmative defenses. Thus, Plaintiff admits that the fair notice
         9      standard applies to the Court's evaluation of affirmative defenses; yet, Plaintiffs primary
        10      argument for striking most of Defendant's affirmative defenses is that they lack factual
       11       support. See, e.g., ECF No. 11 at 4:8-9 (Plaintiff argues that "the affirmative defenses here
       12       merely make reference to doctrines, and do not include any even general factual allegations
       13       which tie the defenses to this case").
       14              This Court agrees with Defendant's argument as well as other courts that have found
______,_J__,5__, iLwoukl-be__impr-acticahle--to-I"equi-r-e--de-fendant-s-te----a!lege---f-aaual---s-uppert-fer----their~1--c----1
       16       affirmative defenses and meet the same standards to which courts hold complaints. See,
       17       e.g., Kohler v. Staples the Office Superstore, LLC, 291 F.R.D. 464, 469 (S.D. Cal. 2013)
       18       (explaining that "it is reasonable to impose stricter pleading requirements on a. plaintiff
       19       who has significantly more time to develop factual support for his claims than a defendant
       20       who is only given [21] days to respond to a complaint and assert its affirmative defenses").
       21                    1.     Defendant's Fourth Affirmative Defense for De Minimis Deviations.
      22              Defendant's Fourth Affirmative Defense for De Minimis Deviations alleges that
       23 _ "Plaintiffs Complaint as a whole, and the claims for reliefcontained therein, fail to state a
       24       claim for relief as the alleged accessibility violations constitute de minimis deviations from
       25       applicable access laws, codes, regulations or guidelines or are within design tolerances."
       26       ECF No. 5 at 10:1-6. Plaintiff argues the Fourth Affirmative Defense should be stricken
      27        because Defendant fails to include factual allegations, which state "the basis for
      28        Defendant's conclusory statement that the barriers at issue are de minimis." ECF No. 11                        -




                                                                -7-
                                                                                                 3:20-cv-01137-BEN-BGS
                Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.151 Page 8 of 19


            1
                 at 5:4-7. Defendant-although failing to address whether Defendant must or did include
         2
                 facts showing how the alleged violations are de minimis-responds by arguing that de
         3
                 minimis deviations are a valid defense in ADA matters and should apply to websites. ECF
         4 No. 13 at 6:11-27.
         5
                 In support of Plaintiff's argument, Plaintiff relies on the case of Qarbon.com, Inc. v.
         6 eHelp Corp., 315 F.Supp.2d 1046, 1049-50 (N.D. Cal. 2004). However, the Court finds
         7      this case unpersuasive given it has been criticized by later cases and also preceded the
         8 Ninth Circuit's holding in Kohler. See, e.g., Kohler v. Big 5 Corp., No. 2:12-CV-00500-

         9      JHN, 2012 WL 1511748, at *2 (C.D. Cal. Apr. 30, 2012) (rejecting Plaintiff's reliance on
       lO       Qarbon.com and noting that "other recent cases have held that Twombly's plausibility
       11       standard is inapplicable to affirmative defenses"). Under the fair notice standard, this Court
       12       believes Defendant's Fourth Affirmative Defense passes muster. E.g., Mag, 595 F. Supp.
       13       2d at 1108 (reiterating that"[ w]ith respect to some defenses, 'merely pleading the name of
       14       the affirmative defense ... may be sufficient"); see also Kohler v. Big 5 Corp., No. 2:12-
--lhJS ··ev~00500;;fflN~()tLWL-1~)tl14~~*'1~~D-.Cal~A:pr. 30, 2012)                                   enymg t e
       16       plaintiff's motion to strike the defendant's affirmative defense of"dimensional tolerances,"
       17       finding it was adequately pied while noting "the Ninth Circuit has not categorically rejected
       18       'dimensional tolerances' as an affirmative defense urtder certain circumstances and courts
       19       within this circuit have declined to strike affirmative defenses based on a theory of de
       20       minimis violation"). Thus, the Court denies Plaintiff's motion to strike Defendant's Fourth
       21       Affirmative Defense.
       22                    2.     Defendant's Tenth Affirmative Defense Alleging that Remediation is
                                    not Readily Achievable
       23
                       Defendant's Tenth Affirmative Defense alleges that "[t]o the extent that Plaintiff
      24
                requests modifications or accommodations that are not readily or technically achievable,
      25
                are impracticable or already exist, Plaintiff's claims are barred, in whole or in part, pursuant
      26
                to 42 U.S.C. §§ 12181(9), 12182(b)(2)(A)(iv)." ECF No. 5 at 11:8-14. Plaintiff argues
      27
                that Defendant fails to allege any facts in its answer as to how remediation is not readily
      28

                                                              -8-
- - - - ' ~ - - - - - - - - - - - - - - - - - - - - - - - - ~ · . 2 . 0 . , . c Y , J l l U 7 - B E N - B G S . _ . _ __   _.
               Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.152 Page 9 of 19


           1
                achievable. ECF No. 11 at 6:25-7:5. Defendant-again, failing to address whether it is
           2
                required to or did plead facts in support of its affirmative defense, responds by arguing that
           3
                "[r]emediations being 'not readily achievable' is a well-recognized, valid affirmative
       4 defense." ECF No. 13 at 7:13-24.
       5
                In Kohler v. Islands Restaurants, LP, 280 F.R.D. 560,568 (S.D. Cal. 2012), the court
       6
         struck the defendant's defense, which consisted of pleading that "removal of the alleged
       7
         architectural barriers was not readily achievable." Islands involved a plaintiff, who like
       8 Plaintiff here, was disabled and brought a lawsuit alleging ADA and UCRA violations
       9       against, inter alia, Defendant Islands Restaurants, LP, dba Fine Burgers and Drinks.
      lO       Islands, 280 F.R.D. at 563. After Defendant Islands answered the complaint, the plaintiff
      11
               brought a motion to strike all of the defendant's affirmative defenses. Id. at 563. In ruling
      12       on the motion to strike, the court noted that first, "[u]nder the ADA, removal of an
      13       architectural barrier is not readily achievable if it cannot be easily accomplished. or entails
      14       'much difficulty or expense."' Id. (citing 42 U.S.C. § 12181(9)). The court also pointed
_____,_,15 \JUt7:har"Section l~l~tt9Jf'artner1cientifies several ractors to cons1cter m ctetermmmg
      16       whether removal is readily achievable, including the cost of removal, the defendant's
      17       financial resources, and the defendant's operations." Id. Thus, because there were several
      18       grounds upon which the defendant might be relying in this matter, the Court found the
      19       defendant's bare assertion of the defense provided inadequate notice to the plaintiff. Id.;
      20 see also Kohler v. Big 5 Corp., No. 2:12-CV-00500-JHN, 2012 WL 1511748, at *5 (C.D.
      21       Cal. Apr. 30, 2012) (striking the defendant's defense of "not readily achievable" without
     22        prejudice for the same reasons) (citing Islands); Hernandezv. Cty. ofMonterey, 306 F.R.D.
     23        279,286 (N.D. Cal. 2015) (holding that the defendant's failure to identify "which barriers
     24        are at issue, what specific costs are involved[,] and how those costs would create an undue
     25        burden" failed to provide the plaintiff with fair notice); Vogel v. Huntington Oaks
     26        Delaware Partners, LLC, 291 F.R.D. 438, 439, 442 (C.D. Cal. 2013) (striking the
     27        defendant's twenty-second affirmative defense of not readily achievable as factually
     28        deficient).

                                                            -9-
----1~-------------------------~1 :20=C-V=0l13-7~BEN=BGS-<--__..
            Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.153 Page 10 of 19


           1
                      Although the affirmative defenses asserted in this case closely resemble the
        2
                affirmative defenses asserted in the other ADA cases of Islands, Big 5, Hernandez, and
        3
                Vogel, reluctantly, this Court finds that the conclusion of these cases inherently conflicts
        4
               with the Ninth Circuit's decision in Kohler that the Twombly/Iqbal standard does not apply
        5
               to affirmative defenses. First, Islands and Big 5 both agree that courts should examine
        6
               affirmative defenses under the fair notice standard. See Islands, 280 F.R.D. at 564; Big 5,
        7      2012 WL 1511748 at *2-3. However, under Kohler, the '"fair notice' required by the
        8 pleading standards only requires describing the defense in 'general terms."' Kohler, 779
        9 F .3d at 1019. Yet, both Islands and Big 5 seem to require more than simply stating the

       lO      defense in general terms. See, e.g., Islands, 280 F.R.D. at 568 (holding that "[b]ecause
       11
               there are several grounds upon which Islands may be relying in this matter, the Court finds
       12      that its bare assertion of the defense provides inadequate notice"); Big 5, 2012 WL 1511748
       13      at *5 (providing that even though Defendant asserted the defense, the defendant did not
      14       indicate the grounds upon which it relies in asserting the defense, and as such the "bare
- - -1~·1ISsertimruhm,defense provides inadequate notice")~n:·"1s.--r==-===""=~=~--t
     16 outcomes in Islands and Big 5 conflict with the Ninth Circuit's conclusion that a defendant

      17       need only state a defense in general terms as well as the pleading requirements in Rule 8.
      18       Kohler, 779 F.3d at 1019; see also FED. R. Crv. P. 8(b) (requiring that a defendant need
      19       only "state in short and plain terms its defense to each claim"); FED; R. Crv. P. 8(c)
      20       (requiring that a defendant must only state an affirmative defenses).
      21             Second, the Vogel decision is from the Central District, and preceded the Ninth
      22       Circuit's holding in Kohler that affirmative defenses should be reviewed under the fair
      23 · notice standard. Before the Kohler decision, the Central District held affirmative defenses
      24       to the Twombly standard, but since Kohler, no longer does so. Compare Vogel, 291 F.R.
      25       D. at 441 (holding that "Twombly 's plausibility standard applies to affirmative defenses")
      26       with Loi Nguyen v. Durham Sch. Servs., L.P., 358 F. Supp. 3d 1056, 1060 (C.D. Cal. 2019)
      27       ("The Court now concludes that the strict pleading standard of Twiqbal should
      28       not apply to affirmative defenses and instead applies the less-demanding 'fair notice'

                                                          -10-
_ _ __ J ~ - - - - - - - - - - - - - - - - - - - - - - - - - - ~ : 2 0 - c v - Q ] 137..JIBJ\ld3QS_ _ _
               Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.154 Page 11 of 19


           1
                standard used by the Ninth Circuit in Kohler"). Thus, because Vogel preceded Kohler, and
           2
                therefore, applied the Twombly/Iqbal standard when reviewing the defendant's affirmative
          3
                defense, Vogel is inapposite to this case. See Craten v. Foster Poultry Farms Inc., No. CV-
        4       15-02587-PHX-DLR, 2016 WL 3457899, at *2 (D. Ariz. June 24, 2016) (citing to Vogel
        5
                while noting that "many courts have detennined that 'Rule S's requirements with respect
        6
                to pleading defenses in an answer parallels the Rule's requirements for pleading claims in
       7
                a complaint,"' and holding that "the Court concludes that Twombly and Iqbal do not
       8
                govern affirmative defenses, and that ... the affirmative defenses are adequately pied").
       9
                      Third, the Court finds the Hernandez case distinguishable in light of the fact that
      lO        only the Northern District has continued to apply the Twombly/Iqbal standard after the
      11        Ninth Circuit's decision in Flava. See, e.g., Neo4j, Inc. v. PureThink, LLC, No. 5:18-CV-
      12 07182-EJD, 2020 WL 4901619, at *3 (N.D. Cal. Aug. 20, 2020) ("[C]ourts in this district
      13 continue to require affirmative defenses to meet the Twombly/Iqbal standard").
      14 Meanwhile, the Central, Eastern, and Southern Districts agree that courts should review

- - -1~5~ 0 ~affirmative~defensesLinderthe fair notice standardafter th:e Nmt11Circurt s aec1s10n m
      16       Flava. See, e.g., Nguyen, 358 F. Supp. 3d at 1060 (concluding that the Central District will
      17 no longer apply the Twombly/Iqbal standard and will apply the fair notice standard instead
      18       in light of Kohler); RLI Ins. Co. v. City of Visalia, 297 F. Supp. 3d 1038, 1058 (E.D. Cal.
      19       2018), aff'd, 770 F. App'x 377 (9th Cir. 2019) ("District courts in this district have recently
      20       read the Ninth Circuit's decision in Kohler v. Flava Enterprises, Inc., 779 F.3d 1016, 1019
      21       (9th Cir. 2015), to have resolved the split regarding whether the heightened plausibility
      22       requirement set out in [Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),] and [Ashcroft
     23        v. Iqbal, 556 U.S. 662 (2009),] modifies the fair notice standard traditionally applied
     24        to affirmative defenses and have held that it does not") (internal quotations omitted);
     25        Weintraub, 299 F.R.D. at 664-65 (advising that even pre-Kohler, the Southern District
     26        utilized the fair notice standard rather than the Twombly/Iqbal standard when reviewing
     27        the adequacy of affirmative defenses); Venson, 2020 WL 4015708 at *1 (noting that the
     28        Southern District requires affirmative defenses to provide fair notice).

                                                           -11-
               Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.155 Page 12 of 19


           I
                      The Court finds that requiring a defendant to state factual support for this affirmative
           2
                defense inherently conflicts with merely requiring a defendant to merely state a defense in
           3
                general terms under Rule 8 and the fair notice standard. Thus, this Court denies Plaintiffs
        4       motion to strikes this affirmative defense.
        5                    3.    Defendant's Fourteenth Afflrmative Defense of Fundamental
        6                          Alterations

        7
                      Defendant's Fourteenth Affirmative Defense alleges that "[a]ny modification and/or
                barrier removal Plaintiff has demanded is subject to the defense of 'fundamental alteration'
        8
        9       under 42 U.S.C. §§ 12182(b)(2)(A)(ii), (b)(2)(A)(iii)." ECF No. 5 at 12:6-10. Plaintiff,
                again, argues that the Fourteenth Affirmative Defense fails to plead facts showing "why
       10
                removal of the barriers set forth in Plaintiffs Complaint would constitute a fundamental
       11
                alteration." ECF No. II at 8:14-21. Defendant responds by arguing that arguing that the
       12
                Ninth Circuit has recognized as an affirmative defense that a public accommodation is not
       13
                required to make an accommodation that will fundamentally alter the nature of the
      14
                business' goods and services. ECF No. 13 at 9:7-19.
___ _ , 1 c 5 _ 1 ~ - - - - - - - = - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - t - - - - - - t
                      For the same reasons outlined with respect to the Court's ruling on the Tenth
      16
               Affirmative Defense, the Court believes that even though other cases have required
      17
               defendants to provide the grounds for the assertion of fundamental alteration, see, e.g.,
      18
               Islands, 280 F.R.D. at 571 (granting motion to strike the defense of fundamental alteration
      19
               with leave to amend where the defense failed "to provide fair notice of its defense, because
      20
               its answer provides no indication of the grounds for its assertion of fundamental
      21
               alteration"), those cases conflict with Kohler's decision. A defendant need only state an
      22
               affirmative defense in general terms. Kohler, 779 F.3d at 1019. Thus, the Court denies
      23
               Plaintiffs motion to strike the Fourteenth Affirmative Defense.
      24
                            4.    Defendant's Fifteenth Affirmative Defense ofEquivalent Facilitation
      25
                     Defendant's Fifteenth Affirmative Defense alleges that "Plaintiffs claims are barred
      26
               because Defendant provided equivalent facilitation with regard to the alleged barriers set
      27
               forth in Plaintiffs Complaint." ECF No. 5 at 12:11-14. Plaintiff again, argues that
      28

                                                              -12-
               Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.156 Page 13 of 19


           1
                Defendant has failed to plead facts in support of the affirmative defense asserted. ECF No.
        2
                11 at 8:23-9: 10. Defendant again, responds by arguing that it is a validly recognized
        3
                affirmative defense without addressing whether Defendant pied facts in support of the
       4        defense asserted. ECF No. 13 at 9:20-10:7.
        5
                      The Court finds Defendant has sufficiently pied this defense. See, e.g., Kohler v.
       6 Big 5 Corp., No. 2:12-CV-00500-JHN, 2012 WL 1511748, at *4 (C.D. Cal. Apr. 30, 2012)
       7 (denying the plaintiff's motion to strike the defendant'·s Seventh Affirmative Defense of
       8 Equivalent Facilitation by finding that it "provides sufficient notice to Plaintiff of the
       9 defense to be asserted"); Kohler v. Bed Bath & Beyond of Cal., LLC, No. CV 11-4451

      lO        RSWL SPX, 2012 WL 424377, at *2 (C.D. Cal. Feb. 8, 2012) (denying motion to strike
      11        the defendant's equivalent facilitation defense as sufficiently pied and finding it "is a
      12        proper affirmative defense against Plaintiff's claims under the ADA and ... Unruh Act").
      13        Thus, the Court denies Plaintiff's Motion to Strike the Fifteenth Affirmative Defense.
      14                    5.     Defendant's Seventeenth Affirmative Defense of Undue Burden and
--->!~2i;-J1-_ _ _ _ _ ____.lli=ar:....;d.;;s...
                                              h..,ip"--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _t-------J
                      Defendant's Seventeenth Affirmative Defense alleges that "Plaintiff's claim for
      16
                injunctive relief and other equitable relief is barred because it will cause Defendant
      17
                significant harm in the nature of undue burden and hardship that outweighs any purported
      18
               benefit of the Court bypassing the Department of Justice',s Congressionally-mandated
      19
               rulemaking process by imposing a purely voluntary website accessibility standard." ECF
      20
               No. 5 at 12:20-26. Plaintiff again, argues Defendant has failed to plead facts in support of
      21
               the affirmative defense asserted. ECF No. 11 at 9:24-10:6. Defendant again, responds by
      22
               arguing that its affirmative defense is a validly recognized one while declining to comment
      23
               on whether Defendant pied facts in support of the defense. ECF No. 13 at 10:8-16.
      24
                      "[U]ndue burden only operates . as a defense to a claim under ADA §
      25
               302(b)(2)(A)(iii), 42 U.S.C. § 12182(b)(2)(A)(iii)." Big 5 Corp., 2012 WL 1511748 at *3-
     26
               4. Here, Plaintiff's complaint pleads claims under section 302(b)(2)(A)(iii). See ECF No.
     27
               1 at 17:22-18:6. Thus, while other courts have stricken this defense on the basis that undue
     28

                                                          -13-
         Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.157 Page 14 of 19


     1
          burden only operates as a defense to a claim under section 302(b)(2)(A)(iii) of the ADA,
  2
          and no such claim was alleged in the complaints in those cases, see, e.g., Big 5 Corp., 2012
  3
          WL 1511748 at *3-4 (noting that "[i]n the event that Plaintiff seeks to amend the
  4
          Complaint to assert a claim under ADA§ 302(b)(2)(A)(iii), Defendant may seek leave to
  5       reassert this affirmative defense"); see also Islands, 2012 WL 524086 at *9 (accepting
 6        Plaintiff's claim that the complaint did not include a claim under ADA § 302(b)(2)(A)(iii)
 7        and striking Defendant's undue burden defense without prejudice with leave to restate the
 8        defense if such a claim was added), doing so would be improper here. Instead, because
 9        Plaintiff's complaint alleges claims under section 302(b)(2) of the ADA, undue burden is
1O an appropriate defense. Further, because Defendant adequately pied this defense, the Court
11 denies Plaintiff's motion to strike Defendant's Seventeenth Affirmative Defense.
12              B.    Defenses Plaintiff Alleges Fail as a Matter of Law
13              "An affirmative defense fails as a matter of law if it 'lacks merit under any set of
14       facts the defendant might allege."' Harris, 303 F.R.D. at 628. Here, Plaintiff alleges that
'S       some offlefwdanr's affirmative defenses lack basis m the law. Defendant disagrees. As
l6       set forth below, the Court agrees with Defendant that Plaintiff's Motion should be denied
17       as to the Sixth and Twelfth Affirmative Defenses.
18                    1.    Defendant's Sixth Affirmative Defense of Good Faith.
19             Defendant's Sixth Affirmative Defense of Good Faith alleges that "Defendant has
20       acted reasonably and in good faith at all times material to Plaintiff's Complaint based on
21       all relevant facts, law and circumstances known by Defendant at the time that Defendant
22       acted." ECF No. 5 at 10:13-17. Plaintiff argues that (1) "there is no state of mind
23 · requirement for an ADA or Unruh Act claim and, therefore, the defense of 'good faith' is
24       inapplicable," and (2) Defendant fails to allege any facts showing how it acted in good
25       faith. ECF No. 11 at 6: 1-9. Defendant responds by arguing that the defense of good faith
26       "is a well-recognized affirmative defense in accessibility matters," noting that motions to
27       strike the same defense have been denied by other courts. ECF No. 13 at 7:3-12.
28             "[A] plaintiff need not show intentional discrimination in order to make out a
                                                    -14-
            Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.158 Page 15 of 19


        1    violation of the ADA." Lentini v. Cal. Ctr. For the Arts, Escondido, 370 F.3d 837, 846
        2 (9th Cir. 2004). Further, "in 1992, the California Legislature amended California Civil
        3    Code Section 51 and added a provision that a defendant violates the Unruh Act whenever
        4    it violates the ADA." Feezor, 524 F.Supp.2d at 1224-25 (citing Civ. Code§ 51(t)). Thus,
        5 "[t]he Ninth Circuit has held that violating the ADA is aper se violation of the Unruh
        6 Act," Montoya v. City ofSan Diego, 434 F. Supp. 3d 830,852 (S.D. Cal. 2020) (citing Civ.
        7    Code§ 51(t)), but a violation of the UCRA does not necessarily violate the ADA. As a
        8 result, if a plaintiff establishes an ADA violation, then, the plaintiff has also established a
       9     violation of the UCRA without having to show intentional discrimination. "However,
      1O when a Plaintiff has not established an ADA violation, they must plead intentional
      11     discrimination" in order to establish a violation under the UCRA. Montoya, 434 F. Supp.
      12     3d at 852. Thus, the defense of good faith, although potentially irrelevant to a violation of
      13     the ADA, is relevant to violations alleged under the UCRA. 2 For instance, in Kohler v.
      14 Islands Restaurants, LP, the court rejected the plaintiffs argument that the defendant's
---+cl~~ i-eliance on the good fnit1,defense "is preempted~byf&lerattaw,"~ choosing instead, to agree
      16     with the defendant's argument that the defense still applied to the plaintiff's state law
      17     causes of action." 280 F.R.D. at 569-70. The court noted that "[t]here may be instances
      18     where a facility is not compliant with the California Disabled Persons Act but still
      19
      20
      21     2      That being said, if Plaintiff fails to establish a violation under the ADA, this Court,
             like many other courts, would likely decline exercising supplemental jurisdiction over the
      22     UCRA claims. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1027-32 (S.D. Cal.
      23     2017) (holding that the plaintiffs state law claim substantially predominated over his ADA
             Title III claim, and as such, judicial economy, convenience, fairness, and comity warranted
      24     the court declining supplemental jurisdiction over the Unruh Act claims) (Bashant, J.);
      25     Harris v. Stonecrest Care Auto Center, LLC, 472 F.Supp.2d 1208, 1220 (S.D. Cal. 2007)
             (holding that with "[t]he federal claim having been dismissed for want of jurisdiction," the
      26     Court could not "exercise supplemental jurisdiction to hear Mr. Harris' state law claims"
      27     and dismissed the state law claims without prejudice) (Bums, J.). As a result, the answer,
             along with its affirmative defenses, would need to be reviewed by the superior court under
      28     California's code pleadings standard.
                                                         -15-
                                                                                       3:20-cv-01137-BEN-BGS
             Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.159 Page 16 of 19


         1
              compliant with ADA, because the Disabled Persons Act may demand higher standards than
     2
              the ADA." Id. Thus, it held that the defense may still apply to the alleged state-law
     3 violation, and as such, denied the plaintiff's motion to strike the affirmative defense. Id.;
     4
       but see Staples, 291 F.R.D. at 471-72 (denying the plaintiff's motion to strike the
     5 defendant's affirmative defenses based on good faith because "a plaintiff alleging an Unruh
     6 Act violation premised on an ADA violation need not show intentional discrimination").
     7 Here, the Court believes that the defense of good faith is a valid defense, and Defendant
     8        has pled sufficient facts to provide Plaintiff fair notice. Thus, the Court denies Plaintiff's
     9 motion to strike Defendant's Sixth Affirmative Defense.
    10                     2.     Defendant's Twelfth Affirmative Defense ofArticle III Standing
    11               Defendant's Twelfth Affirmative Defense regarding standing alleges that "Plaintiff
    12        has not incurred any actual damages or injury," and because Plaintiff has "suffered no
    13        concrete harm, this Court lacks Article III standing to hear this case." ECF No. 5 at 11 :22-
    14        28. Plaintiff argues that Defendant's Twelfth Affirmative Defense should be stricken
_ __,~        because {l~)It-fatlno incluaefacts to support theaffirmativeclefense and (2) "lack of - -
    16        standing is not a valid affirmative defense." ECF No. 11 at 7:13-8:3. Defendant argues
    17        that it "is permitted to raise standing, a jurisdictional defense, in its answer." ECF No. 13
    18        at 7:25-9:6 (citing Fed. R. Civ. P. 12(b)(l)).
    19              With respect to Plaintiff's first argument, this Court believes Defendant may raise
    20        lack of standing by affirmative defense. See Kohler v. Big 5 Corp., No. 2:12-CV-00500-
    21        JHN, 2012 WL 1511748, at *5 (C.D. Cal. Apr. 30, 2012) (denying the plaintiff's motion
    22        to strike the defendant's tenth affirmative defense for lack of standing because "courts have
    23        recognized it as an affirmative defense); Kohler v. Bed Bath &Beyond of California, LLC,
    24        No. CV 11-4451 RSWL SPX, 2012 WL 424377, at *3 (C.D. Cal. Feb. 8, 2012) (same);
    25        Solis v. Couturier, No. 208-CV-02732-RRB-GGH, 2009 WL 3055207, at*l (E.D. Cal.
    26        Sept. 17, 2009) (noting that "[l]ack of standing is a recognized affirmative defense, and it
    27        was therefore proper for Johanson to restate his denial of fiduciary duty as a defense for
    28        lack of standing and jurisdiction"); see also San Diego Unified Port Dist. v. Monsanto Co.,

                                                          -16-
         Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.160 Page 17 of 19


     1
           309 F. Supp. 3d 854, 861 (S.D. Cal. 2018) (denying the plaintiffs motion to strike the
 2 defendant's defense of lack of standing based on the plaintiffs argument that it was not a
 3
          true affirmative defense, noting that the defense provided the plaintiff fair notice, and "the
 4
          Court cannot conclude at this early stage in proceedings that these defenses will have no
 5        possible bearing on the subject matter of the litigation") (Hayes, J.). Article III standing is
 6        a powerful defense in ADA cases, particularly where a district court is exercising
 7        supplemental jurisdiction over state law claims on the basis that those claims are related to
 8        federal claims brought under the ADA. Thus, the Court disagrees with Plaintiffs argument
 9        that this defense fails as a matter of law.
10               As to Plaintiffs second argument that Defendant pied insufficient facts for this
11        affirmative defense, the Court finds that Defendant adequately pied this defense.
12        Defendant specified that Plaintiff may not have standing due to a lack of damages, injury,
13        or harm, unlike other cases where courts granted motions to strike because the defendants
14        made conclusory statem.ents that the plaintiffs simply "lacked standing." See, e.g., Staples,
15        L':J 1 F:RJT.afZl.o9Tstnlang tlie   defendant's defense of lack of standing with leave to amend
16        where the defendant, Staples, had alleged the plaintiff lacked "standing to pursue his
17        alleged claims," the court agreed that "these simple identifications" of defenses was
18        insufficient to provide fair notice); lslandsP, 280 F.R.D. at 567 (same). Here, the Court
19        finds Defendant provided fair notice of its defense. Thus, the Court denies Plaintiffs
20        Motion to Strike Defendant's Twelfth Affirmative Defense of Article III Standing.
21             C.     Plaintiff's Argument of Prejudice
22               Plaintiff argues that she "is prejudiced by having to defend against poorly pied
23        affirmative defenses," which will cause irrelevant discovery and potentially complicate
24        trial. ECF No. 11 at 10:7-21. Defendant responds by arguing that Plaintiff has not made
25        an adequate showing of prejudice. ECF No. 13 at 11 :7-15.
26              In Harris v. Chipotle Mexican Grill, Inc., 303 F.R.D. 625, 628-29 (E.D. Cal. 2014),
27        the court agreed that some of the defendant's defenses were not "truly affirmative in
28        nature" but denied the "plaintiffs' motion to strike them because [the] plaintiff have failed
                                                         -17-
     Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.161 Page 18 of 19


     1
         to show they will suffer prejudice if the defenses are left in the defendants' Answer." The
 2
         court reasoned that it could not "conceive how these defenses will 'cost both parties and
 3
         the court unnecessary time and resources," noting, instead, that "it is more likely the parties
 4
         and the court have already needlessly expended more resources on this motion." Id.
 5
                Although the Court agrees that there are instances in which a motion to strike
 6 affirmative defenses will limit discovery, such as where defendants name excessive
 7 defenses that lack merit in the law, the Court does not find this case to represent such an
 8 instance. Defendant did not plead an excessive number of defenses and agreed to strike
 9 many of them voluntarily. As such, the Court finds that the prejudice to Plaintiff, if any,
10       arising from the Court's partial denial of this Motion is minimal at best. In fact, many
11       courts require a showing of prejudice before granting a motion to strike even where
12       circumstances exist to warrant granting the motion. Greenwich, 729 F. Supp. 2d at 1162.
13       Here, the Court finds that Plaintiff has not shown significant prejudice to warrant granting
14       her motion to strike. In fact, the Court agrees with the Harris court that Plaintiff's motion
         likely prejuaiceclthe parties more than1heeoun: s ctemal.
16             D.     Defendant's Request for Judicial Notice is Denied

17             Defendant, along with its opposition, asks the Court to take judicial notice of nine
18       different legal opinions. However, Defendant fails to specify what facts, if any, it would
19       like the Court to take judicial notice of-i.e., the existence of the opinion, that the Court
20       comes to a certain holding, or the facts of the opinion. Due to Defendant's failure to specify
21       of which facts it would like the Court to take judicial notice, the Court denies Defendant's
22       request for judicial notice as vague and ambiguous.
23             In denying Defendant's request, the Court notes that all cases cited by Defendant in
24       support of its opposition were already reviewed by the Court and need not be provided to
                                                                                                           .

25       the Court separately via a request for judicial notice in order to make certain the Court
26       reviews them. A request for judicial notice is only appropriate when asking the court take
27       notice of (1) facts not subject to reasonable dispute and "generally known within the trial
28       court's territorial jurisdiction" and (2) adjudicative facts, which "cari be accurately and

                                                     -18-
...
               Case 3:20-cv-01137-BEN-BGS Document 16 Filed 10/14/20 PageID.162 Page 19 of 19


           1
                 readily determined from sources whose accuracy cannot reasonably be questioned." FED.
       2         R. Evrn. 20l(b)(l)-(2). While the Court may permissibly take judicial notice of facts from
       3
                 court records, see, e.g., Asdar Group v. Pillsbury, Madison & Sutro, 99 F.3d 289, 290, fn.
       4
                 1 (9th Cir. 1996) (taking judicial notice of court records), Defendant, again, did not specify
       5        of which facts, if any, from the decisions provided to the Court it would like the Court to
       6        take judicial notice. Thus, while the courts can and have taken judicial notice of other
       7        opinions, they do not take judicial notice of the facts contained in those opinions. See, e.g.,
       8 Perez v. Kroger Co., 336 F. Supp. 3d 1137, 1141 (C.D. Cal. 2018), appeal dismissed, No.
       9        18-56458, 2020 WL 2029351 (9th Cir. Mar. 27, 2020) (taking judicial notice of a decision
      lO        in another case "but not the facts contained therein"); Montantes v. lnventure Foods, No.
      11        14-cv-1128-MWF, 2014 WL 3305578, at *2 C.D. Cal. July 2, 2014 (stating that courts
      12        "take judicial notice of proceedings in other courts ... if those proceedings have a direct
      l 3 relation to matters at issue") (internal quotation marks omitted); Peviani v. Hostess Brands,
      14 Inc., 750 F. Supp. 2d 1111, 1117 (C.D. Cal. 2010) (taking judicial notice of two district
      15 ~ courtaecisions at tne aefenoant' s request but notmg "tfiat these dec1s1ons have no bindmg

      !6        authority on this court); Marsh v. San Diego Cty., 432 F. Supp. 2d 1035, 1043 (S.D. Cal.
      l7        2006) (noting that "[a] court may take judicial notice of the existence of matters of public
      18        record, such as a prior order or decision, but not the truth of the facts cited therein"). Thus,
      19        Defendant's request for judicial notice is denied.
      20        V.     CONCLUSION
      21              For the above reasons, the Court DENIES Plaintiff's Motion to Strike Affirmative
      22        Defenses Nos. 4, 6, 10, 12, 14, 15, and 17. With respect to Affirmative Defense Nos. 1, 5,
      23        7-8, 11, 13, andl6,the Motion is moot as Defendanth         greed to withdraw these defenses.
      24
                      IT IS SO ORD~~D.            ·
      25
                 DATED:      Octobe1-1--, 2020
      26
      27                                                                United States District Judge

      28

                                                             -19-
